545 F.2d 645
E. J. CORUM, Petitioner-Appellant,v.Jacob B. GUNN, Warden, Respondent-Appellee.
No. 75-2308.
United States Court of Appeals,Ninth Circuit.
Sept. 2, 1976.

Allen Ruby (argued), Morgan, Ruby, Franich, Schofield & Bouchier, San Jose, Cal., for petitioner-appellant.
Stan Helfman, Atty.  (argued), Atty. Gen. Office, San Francisco, Cal., for respondent-appellee.
Before WRIGHT and SNEED, Circuit Judges, and LUCAS,* District Judge.
PER CURIAM:


1
Petitioner, a prisoner in state custody, appeals from the denial of his petition for a writ of habeas corpus.  This Court has jurisdiction under 28 U.S.C. § 2253.


2
The issue raised by petitioner, that he was denied effective assistance of counsel at his 1963 conviction for kidnapping, was fully litigated at a state court hearing in 1971 when petitioner sought to strike his 1963 conviction as a prior offense.  The state court determined that issue against petitioner, and the district court properly presumed that finding to be valid.  28 U.S.C. § 2254(d); Hill v. Nelson, 466 F.2d 1346 (9th Cir. 1972).


3
The judgment of the district court is affirmed.


4
AFFIRMED.



*
 The Honorable Malcolm M. Lucas, United States District Judge for the Central District of California, sitting by designation